DETAILED ACTION 



Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Background
The Applicant’s Request for Consideration Under the After Final Consideration Pilot Program 2.0, filed on 06/14/22, has been granted.
The claim amendments in the Applicant’s Amendment Under 37 C.F.R. § 1.116, filed on 06/14/22, have been entered.
According to the Amendment, claims 1-19 were pending. Claim 1 has been amended.  Claims 2, 6-8, and 11 have been canceled.  Thus, claims 1, 3-5, 9-10, and 12-19 are pending.

Allowable Subject Matter
Claims 1, 3-5, 9-10, and 12-19 are allowed.
The following is the examiner’s statement of reasons for allowance: independent claim 1 is on a system for stock management for on-board catering for a vehicle and recites, in part, “at least one operator control element communicatively connected to the control unit of the galley … and configured to record removal of a supply item from the service unit and reception of a supply item by the service unit, and to bring about updating of the stock record of the transported supplies on the basis thereof … wherein the at least one operator control element has an identification unit configured to identify a supply item, the identification unit integrated into the service unit and configured to identify the supply item while the supply item is inserted into or removed out of the service, wherein the identification unit comprises a camera to identify the supply item by optically capturing an external shape of the supply item.”  These limitations when considering the claim as a whole were not found in the prior art.  Therefore, claim 1 is allowable as well as claims 3-5, 9, 10, and 12-19 depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655